—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Phelan, J.), dated June 14, 2000, which granted the separate motions of the defendants Augustino Deli and Caterers, Inc., Antonio DiFonzo, Augustino DiFonzo, and Central Delicatessen and the defendant Newman Realty Co. for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
Based upon this Court’s decision and order in Humbach v Goldstein (229 AD2d 64), the Supreme Court properly awarded the defendants summary judgment dismissing the plaintiffs subrogation action seeking to recover from the defendants, the alleged tortfeasors, medical insurance benefits paid to its injured subrogor. Krausman, J. P., Friedmann, Feuerstein and Smith, JJ., concur.